PER CURIAM.
Judgment was rendered upon the pleadings in this case, from which judgment the defendant appeals.
It has been held that the Municipal Court has power under section *91547 of the Code to make such a disposition of a case. Maune v. Unity Press, 139 App. Div. 740, 124 N. Y. Supp. 504. Whether or not this judgment was warranted can only be determined from an examination of the complaint and answer, both of which the record states were verified and attached to the judgment roll. The answer, however, is missing from the return.
The record is therefore returned to the files of the court for correction. All concur.